Ingraham, J. :
The complaint alleged that the personal property of the plaintiff, as trustee, subject to taxation, was assessed by the tax commissioners of the city of New York for the year 1899 at $25,000, and upon that, assessed valuation a tax was imposed amounting to $585.25, which the plaintiff duly paid to the deputy receiver of taxes in the borough of Brooklyn ; that “ by mistake and error on the part of the officers and employees of the defendant charged with the duty of fixing assessments and levying the taxes based thereon, the said personal property in his possession and under his control as such trustee, and being the same, property which was assessed to him, as aforesaid, in the Borough of Brooklyn, was also assessed to him in the sum of twenty-five thousand dollars for the purpose of general taxation for the year 1899 in the Borough of Manhattan in the City of New York ; that thereafter a tax was levied and confirmed thereon amounting to the sum of six hundred and twenty 10/100 dollars,” and that when the plaintiff had paid the .taxes in the borough of Brooklyn he had no knowledge that another tax had been imposed upon the same property in the borough of Manhattan; that the plaintiff did not and never has resided in the borough of Manhattan; that it was-the intention of the board of taxes and assessments in the city of New York to assess the personal property of the trust in plaintiff’s hands but once, and that in the sum of $25,000; and that it was the intention of the officers of the defendant to levy but one tax upon said estate in the city of New York; and the plaintiff asks for an injunction restraining the city of New York, its officers and employees, from taking any further proceedings to col*48lect any tax based upon the aforesaid assessment, the tax upon which has been duly paid.
The facts in this case are peculiar and certainly justify the court in awarding the plaintiff some relief if it can be done consistent with the rules of law. The right of the plaintiff to relief is not based upon an erroneous assessment nor upon an erroneous tax. The plaintiff is liable to taxation; the tax commissioners of the city of New York properly assessed his property for that purpose, and he has paid the tax; but the tax officials of the ■city, of New York have threatened to and are about to collect from the plaintiff another tax upon the same, property, which has already borne its share of the public burden and because by mistake this property is entered for taxation once in the borough of Brooklyn and once in the borough of Manhattan, in which latter borough the plaintiff does not and never has resided. The plaintiff was properly assessed for taxation. The tax was properly imposed upon the property thus assessed and was paid, and by such payment the property in the possession of the plaintiff was relieved from additional taxation. The act of the defendant in threatening to take i steps to collect another tax upon this property is clearly illegal, and \to prevent this illegal act it would appear that the plaintiff should have some remedy. It is concedéd that to justify the court in interfering the case must be brought within one of the recognized heads .of equity jurisprudence. Equity has, however, jurisdiction- to correct a mistake by which double'liability is imposed where such mistake depends , upon the proof of facts outside of the record, and where, in consequence of 'such a mistake, an obligation that has already been paid and discharged still appears of record as a valid claim, and that, it seems to me, is this cáse. The case seems to be I analogous to that of a judgment which has been paid, but which, by ,j mistake of the public officers, still remains a valid judgment against ^ the judgment debtor." There certainly could be no claim that under such circumstances a court of equity would be without power to enjoin the enforcement of such a judgment. This tax has many of the attributes of a judgment. It can be enforced by levy and sale of the property of the plaintiff under a warrant issued to a marshal, and it is certainly no answer to an application to enjoin an enforcement of the tax in such a manner that the plaintiff would have a *49right to recover the amount of the tax from the city of New York. As was said in Ladew v. Hart (8 App. Div. 150): “ The jurisdiction of a court of equity to grant injunctions to stay proceedings at law is a broad one. Relief of that kind is granted on the ground that, from certain equitable circumstances of which the court of equity has cognizance, it is against conscience that the party inhibited should proceed in the cause or enforce the judgment. * .* * Such being the situation, there would seem to be ho good reason for allowing the judgment to be enforced any more than there would be in case of a judgment in fact paid and which the judgment creditor was seeking to enforce.” Here as a fact the tax has been paid, and yet, notwithstanding that fact, the defendant is about to enforce its payment. It would seem to me entirely within the principles of equity that the proceedings to enforce this tax should be enjoined. The court below denied the plaintiff’s right to relief in this action upon the ground that the plaintiff had a complete remedy at law ; but this is doubtful. If the plaintiff should pay this tax, the question of a voluntary payment would be presented, and the plaintiff is not bound to wait to have his property seized by the marshal and sold when all he could recover from the city would be the amount realized from the marshal and applied in payment of the tax. I can see no reason in a case of this kind, where the remedy at law is doubtful and would involve troublesome litigation, why the court, upon the facts being conceded, should not enjoin the defendant from collecting a tax which has in fact been paid.
I think, therefore, that there was a good cause of action and that the demurrer should not have been sustained. It follows that the judgment should be reversed and the demurer overruled, with leave to the defendant to answer within twenty days, upon payment of costs in the court below and in this court.
O’Brien, McLaughlin, Hatch and Laughlin, JJ., concurred.